Argued on the merits October 15; Affirmed November 12, 1947                              ON THE MERITS 186 P.2d 534
Action by Vera Martin against Helen C. Harrison to recover for injuries suffered by plaintiff when struck by automobile owned by defendant and driven by the defendant's husband. From a judgment for plaintiff, the defendant appeals.
AFFIRMED.
This action was instituted by plaintiff, Vera Martin, against defendant, Helen G. Harrison, to recover damages for injuries suffered by plaintiff when struck by an automobile owned by the defendant and driven by her husband. From a judgment in favor of plaintiff, defendant has appealed. The only two questions here presented are whether the court erred (1) in not holding that plaintiff was guilty of contributory negligence as a matter of law, and (2) "in its instructions to the jury regarding the crosswalk." We shall consider these questions in the order mentioned.
The accident occurred at about 5:30 o'clock in the afternoon on November 27, 1945, at or near the intersection of Hall street and Fairgrounds road in the city of Salem. Fairgrounds road at the place of the mishap extends generally northeasterly and southwesterly, and proceeding northerly therefrom it curves slightly to the left. Hall street intersects, but does not cross, Fairgrounds *Page 132 
road on the southeast side thereof, forming an acute angle at the northeast corner. It is a "fairly narrow", unpaved street, with a sidewalk only on the south side. Fairgrounds road is 44 feet and 3 inches wide from curb to curb and is paved the entire width, with a yellow line marking the center.
At the northeast corner of Fairgrounds road and Hall street is located the Davis Oil Company's filling station and garage. Across Hall street and at the southeast corner of the streets is located the Davies Grocery. The plaintiff was on her way to this store at the time of the accident and was struck by defendant's car which was being driven northeasterly on Fairgrounds road. She testified that she drove her car southwesterly on Fairgrounds road and parked it "over across the street from Davies store", towards town (southwest) from what would be the extension of the sidewalk on the south side of Hall street. We now quote from her testimony:
    "Q. How much toward town from where that sidewalk would have been if extended across there?
    "A. Well, when I got out of my car, I walked to the rear end of it and then I took about two steps and I looked across and saw Davies store. I knew I was in the right walk because it is right in line with their door, and I started across.
    "Q. And when you got out of your car which side did you get out on?
"A. The left. The driver's seat side. I was alone.
"Q. That would not be on the curb side, would it?
"A. No.
    "Q. Then when you started across, what did you do from the standpoint of observing traffic on the highway? *Page 133
    "A. I stopped at the rear end of my car and looked both ways and I didn't see a light either way of a car and then I took that step or two and sighted my distance to see that I was right and I started across looking to the left.
    "Q. Why did you continually keep looking to the left?
    "A. Well, I was walking that way. I was on that side of the road, that highway.
    "Q. Would that curve have anything to do with it there? That curve in the highway?
"A. Why, sure.
"Q. What did it have to do?
"A. I was expecting someone to come around there.
"Q. How far had you proceeded when you were struck?
    "A. Well, I don't know for sure. I didn't count them, but I don't think I had made but two or three steps.
    "Q. I didn't mean in that respect. Had you gotten to the center of Fairgrounds Road when you were struck?
"A. No.
    "Q. And did you see the car before it struck you? * * *
"A. I said no."
On rebuttal Mrs. Martin stated: "Well, I probably was walking fast. It was raining something terrible, but I know — Q. Were you running? A. I was not running."
Maurice Schultz, a boy 14 years old, testified that he had seen the accident and that plaintiff had not reached the yellow line when she was struck by defendant's car. Mr. M.E. Amort, a witness called by the defendant, testified that he was driving his car about 150 to 200 feet behind defendant's car and had followed him some 400 feet before the accident; that defendant *Page 134 
was not going over 20 miles per hour; that it was dark and raining hard; that plaintiff was about 7 or 8 feet from the curb when he first saw her by the headlights of an automobile coming from the opposite direction; and that plaintiff "was at the yellow line or possibly one step over" when she came in contact with defendant's car. He further testified as follows:
    "Q. How far did you travel after you first saw her before the collision occurred by which she passed out of sight? I will put it that way, from you. In other words, how far did you travel while you could see her?
    "A. Before she passed out of sight in front of the car?
    "Q. Yes, I understand you to say she went in front of the car and then you saw her again over on the other side, but you saw her and then she went out of sight and you saw her again, as I understand your testimony. When you first saw her there, how far did you travel while you could still see her?
    "A. Oh, probably 50 feet. 75 maybe. As much as you could go on that. I would say 20 miles an hour and a person got 5 or 6 steps.
    "Q. She took probably 5 or 6 steps during the time that you saw her, did she?
"A. That is right."
The testimony of Gerald S. Harrison, husband of defendant and driver of the car involved in the accident, was taken by deposition. He stated that his wife was riding with him in the car; that it "was dark, raining; lights were on and were on dim"; that he was driving between 15 and 20 miles per hour; that he did not see the plaintiff; that "the only way we knew we had hit something was when we felt the impact in the car"; and that he did not "know for sure whether or not she (plaintiff) was in the crosswalk or not; it was so close." *Page 135 
Mrs. Stasha Hollis stated that she noticed plaintiff standing "at the back of her car on the street side, and she had started out and she got approximately, I would say, to the yellow line or the center and she was struck." Mr. O.H. Hilfiker, one of defendant's witnesses, testified that he saw plaintiff at the time of the impact. He gave the following testimony:
    "Q. Could you go down — step down to this board, Mr. Hilfiker, with a piece of chalk indicate to the jury where she was as you saw her.
    "A. Well, from where I was it looked more in here. (Indicating.)
    "Q. Now, make an `x' there, Mr. Hilfiker. Now that `x' —
    "A. It could be a little closer to the yellow line than that, but it was more in line with this store here and I could see — and there was some cars parked along here and others over here."
This last testimony had reference to a chart drawn on a blackboard showing the location of the accident, which blackboard is not a part of the record in this court. There was other "here and there" testimony having reference to this chart, and it is unintelligible without the blackboard and the accompanying explanation. We do not know whether such evidence was favorable or unfavorable to plaintiff, but in view of the fact that the verdict was in her favor we are justified in assuming that it was not detrimental to her.
At the close of plaintiff's case in chief defendant moved for an involuntary nonsuit on the ground "that it appears affirmatively from the plaintiff's evidence that she herself was guilty of contributory negligence as a matter of law. In this connection she stated that she did not look in crossing the street; that she had looked to the north, but she had not looked in the other *Page 136 
direction, I mean. She did not see the car before it struck her. We believe under the law there is an affirmative duty on any person crossing the street when it is dark, raining hard, and a busily traveled street, as she testified it was, to look before crossing". And at the close of the case the defendant moved for a directed verdict in favor of defendant on the "ground that the evidence incontrovertibly shows that the plaintiff, to say the least and as a matter of law, was guilty of contributory negligence in placing herself in the position in which she placed herself at the time this accident occurred." These two motions were denied. Defendant asserts that they should have been granted and that the court should have held that plaintiff was guilty of contributory negligence as a matter of law.
Neither the motion for an involuntary nonsuit nor the motion for a directed verdict was based on the ground that plaintiff was not in an unmarked crosswalk at the time she was struck by defendant's automobile. There was no marked crosswalk. Both plaintiff and defendant, and apparently the circuit court, were of the impression that there was an unmarked crosswalk at or near the place where the mishap occurred. The plaintiff and defendant did not, however, agree as to its location. In our opinion there was no crosswalk, marked or unmarked, and therefore in determining whether plaintiff was, as a matter of law, guilty of contributory negligence, we shall assume that there was no crosswalk. The matter of the crosswalk will be discussed at greater length when we consider the second question presented by this appeal.
Section 115-340, O.C.L.A., as amended by § 8 of chapter 428, Oregon Laws 1941, which was in effect when the accident occurred, provides in part as follows:
    "5. Every pedestrian crossing a roadway at any *Page 137 
point other than within a marked or unmarked crosswalk shall yield the right of way to vehicles upon the roadway. Local authorities in their respective jurisdictions shall have authority to prohibit by ordinance any pedestrian crossing any street or highway at any place other than at a marked or unmarked crosswalk.
    "6. The provisions of this section shall not relieve the driver of a vehicle or the pedestrian from the duty to exercise due care."
There was no ordinance of the city of Salem at the time referred to prohibiting "any pedestrian crossing any street or highway at any place other than at a marked or unmarked crosswalk."
In passing upon defendant's motions for a nonsuit and for a directed verdict, we must consider the evidence in the light most favorable to plaintiff. It is elementary law that contributory negligence becomes a question of law when, and only when, from the facts, reasonable men can draw but one inference and that inference points unerringly to the negligence of plaintiff contributing to the injury. In all other cases the question of contributory negligence is one of fact for the jury. The question whether plaintiff has been guilty of contributory negligence which will defeat his recovery for injuries sustained in an accident is generally one for the jury. Shaefer v.Investors' Company, 150 Or. 16, 41 P.2d 440, 97 A.L.R. 213;Keys v. Griffith, 153 Or. 190, 55 P.2d 15; Dixon v. RavenDairy, 158 Or. 186, 75 P.2d 347; 38 Am. Jur., Negligence, 1052, § 348.
The statutory provision hereinbefore quoted governing the crossing of a roadway at a point other than at a crosswalk is not a prohibition against crossing a roadway other than at a crosswalk. Genola v. Barnett, 14 Cal.2d 217, 93 P.2d 109. It imposes upon *Page 138 
the pedestrian the duty of yielding the right of way, but does not relieve the driver of a vehicle of the duty to exercise due care. In 2 Blashfield, Cyclopedia of Automobile Law and Practice, Perm. Ed., 488, et seq., § 1451, under the heading, "Crossing at Other Places Than Intersections in General", we find the following statement:
    "In the absence of statute or ordinance regulating the matter, pedestrians are entitled to free and unobstructed passage across a street at any and all places, without being confined to particular crossings. It is not, therefore, necessarily negligent for a pedestrian to go across a street at a place other than an intersection or a regular crossing * * *.
    "In crossing a street between intersections, a pedestrian must exercise that care which an ordinarily prudent person would exercise in making a similar attempt, and the general rule is that, in attempting to cross a city street at a point between intersections or at other places than the regular crossing, the duty rests upon a pedestrian, in the exercise of ordinary care, to use a greater degree of caution than if he were at an established crossing, or care commensurate with the danger arising from the fact that drivers of vehicles may anticipate less travel on foot at such places, especially if his view is to any extent obstructed by standing automobiles or any other objects."
  See in this connection DeWitt v. Sandy Market, Inc., 167 Or. 226,  115 P.2d 184.
In the instant case plaintiff testified that before starting across the street she looked in both directions; that she did not see the lights of any approaching cars; that she continued to look to the left; and that she had not yet reached the center of the street when she was struck by the defendant's car. White v.Davis, 103 Cal.App. 531, 284 P. 1086, lays down the following *Page 139 
salutary rule as a guide in determining whether the question of contributory negligence is one of law or of fact:
    "* * * Where the injured party fails to look at all or looks straight ahead without glancing to either side, or is in a position where he cannot see, or, in other words, where he takes no precaution at all for his own safety, it is usually a question for the court. Where he looks but does not see an approaching automobile, or, seeing one, erroneously misjudges its speed or distance, or for some other reason assumes he could avoid injury to himself, the question is usually one for the jury."
The foregoing rule has been approved and followed in many later cases in California. See Genola v. Barnett, supra; Young v.Tassop, 47 Cal.App.2d 557, 118 P.2d 371, and cases therein cited; Keys v. Griffith, supra.
Whether plaintiff used the degree of care for her own safety which an ordinarily prudent person would have used in the same place and under the same conditions was, in our opinion, a question for the jury and not for the court. See in addition to authorities last above cited: Note, 79 A.L.R. 1087; 10 Blashfield, Cyclopedia of Automobile Law and Practice, Part 2, Perm. Ed., 69, et seq., § 6628.
Defendant's last assignment of error is based upon her exception to the following instruction of the court:
    "Now, our statute defines a `cross walk' as that portion of a roadway at an intersection included within the connections of the lateral lines of the sidewalk on opposite sides of the street or highway measured from the curbs or, in the absence of curbs, from the edges of the traveled roadway; *Page 140 
or any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing, by lines or other markings on the surface of such roadway conforming in design to standards prescribed by the State Highway Commission."
Her exception thereto was as follows:
    "Now, we believe — or we submit, your Honor, that the definition of a cross walk to be applicable to the evidence in this case would include a direction by the court under the statute that the cross walk where unlined, and it is admitted and there is no evidence of any lining here, would require the court to declare the cross walk to be the extension of the southerly sidewalk on Hall street across Fairgrounds Road, the intersecting street involved in this action."
The court in its instruction defined "crosswalk" in the language of the statute. § 115-301 (t), as amended by chap. 423, § 1, Oregon Laws 1941.
Hall street, as hereinbefore stated, intersects but does not cross Fairgrounds road; therefore there could not be any "connections of the lateral lines of the sidewalk on opposite sides of the street [Fairgrounds road]", and consequently there was no unmarked crosswalk across Fairgrounds road. See DeWitt v.Sandy Market, Inc., supra, for a construction of this statute. The court therefore did not err in refusing to modify the instruction as requested by the defendant by defining the location of the crosswalk.
The instruction given by the court was abstract but defendant did not object to it on that ground. We have read the entire transcript and are of the opinion that defendant was not prejudiced by the giving of this instruction.
The judgment appealed from is therefore affirmed. *Page 141